Mollis on, Judge:
This is an appeal for reappraisement from a finding of value made by the appraiser at the port of Port Huron on certain canned pumpkin imported from Canada. The appeal has been submitted for decision upon the following stipulation entered into by the parties:
It is hereby stipulated and agreed, subject to the approval of the court, that the market value or price at the time of exportation of the merchandise involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, is as follows: Canadian, $1.10 per dozen, plus 8 per centum sales tax. It is further stipulated and agreed that there was no higher export value for the merchandise herein at the time of exportation. * * *
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, to he the proper basis for the determination of the value of the merchandise here involved, and that such value is Canadian $1.10 per dozen, plus 8 per centum sales tax.
Judgment will issue accordingly.